     Case 2:20-cv-00436-DSF-RAO Document 15 Filed 05/29/20 Page 1 of 2 Page ID #:47




1
      Todd M. Friedman (SBN 216752)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2     21550 Oxnard St. Suite 780,
3     Woodland Hills, CA 91367
      Phone: 877-206-4741
4
      Fax: 866-633-0228
5     tfriedman@toddflaw.com
6
      Attorney for Plaintiff

7                        UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
9
                                                     Case No.
10                                                 )
        JONATHAN HELLER                            )
11
                                                   ) 2:20-cv-00436-DSF-RAO
12                                                 ) NOTICE OF VOLUNTARY
13
        Plaintiff,                                 ) DISMISSAL OF ACTION WITH
                                                   ) PREJUDICE.
14      v.                                         )
15                                                 )
        CREDIT ONE FINANCIAL,                      )
16
                                                   )
17      Defendant.                                 )
18
                                                   )

19
              NOW COMES THE PLAINTIFF by and through their attorneys to
20
      respectfully move this Honorable Court to dismiss this matter with prejudice
21
      pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). No Defendant has
22
      filed either an answer or a motion for summary judgment at this time, and no
23
      Court     order   is   necessary      pursuant          to   the   Fed.   R.   Civ.   P.
24
      Respectfully submitted this 29th Day of May, 2020,
25

26
                                                          By: /s/Todd M. Friedman
27
                                                           Todd M. Friedman, ESQ.
28




                                         Notice of Dismissal - 1
     Case 2:20-cv-00436-DSF-RAO Document 15 Filed 05/29/20 Page 2 of 2 Page ID #:48




1
                               CERTIFICATE OF SERVICE
2     Filed electronically on May 29, 2020 2018, with:
3
      United States District Court CM/ECF system
4

5     Notification sent electronically on May 29, 2020, to:
6
      To the Honorable Court, all parties and their Counsel of Record
7

8

9
                                                        By: /s/Todd M. Friedman
10                                                       Todd M. Friedman, ESQ.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
